Citation Nr: 0510453	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  01-00 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability 
evaluation for athlete's foot.

2.  Entitlement to an initial compensable disability 
evaluation for hypertension.

3.  Entitlement to an initial compensable disability 
evaluation for residuals of a right ring finger, post-
traumatic interphalangeal (IP) joint flexion deformity 
(claimed as a broken finger).

4.  Entitlement to service connection for arthritis of the 
hips.

5.  Entitlement to service connection for bursitis of the 
left hip.

6.  Entitlement to service connection for residuals of a 
right shoulder injury.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for chest pain.

9.  Entitlement to service connection for angina with left 
ventricular hypertrophy (LVH).

10.  Entitlement to service connection for erectile 
dysfunction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from November 1977 to March 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

A hearing was held in June 2003 before the undersigned at the 
RO, who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002) and who is 
rendering the determination in this case.

The Board remanded this case in January 2004 for further 
development.  The case has returned for appellate action.  
During that time, the RO granted service connection for a 
bilateral knee disorder.  Therefore, having been granted, 
that issue is no longer on appeal.

The issue of entitlement to an initial compensable disability 
evaluation for residuals of a right ring finger, post-
traumatic interphalangeal (IP) joint flexion deformity 
(claimed as a broken finger) will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Chronic left hip disability, diagnosed as bursitis, 
originated in active service.  

2.  The veteran does not currently have a medically diagnosed 
disorder manifested by:  arthritis of the hips, residuals of 
a right shoulder injury, bilateral hearing loss, chest pain, 
angina with left ventricular hypertrophy, and erectile 
dysfunction.

3.  Hypertension is manifested by diastolic readings 
predominantly at or above 100. 

4.  Tinea pedis is not characterized by more than slight 
exfoliation, exudation or itching, of the feet, a nonexposed 
surface.

5.  Tinea pedis is not productive of at least 5 percent of 
the entire body being affected or at least 5 percent of the 
exposed area being affected or near constant systemic 
therapy.


CONCLUSIONS OF LAW

1.  Left hip disability was incurred in active duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  Bilateral hearing loss was not incurred or aggravated 
during service, and the incurrence or aggravation of 
sensorineural hearing loss during service may not be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).

3.  A right shoulder disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303 
(2004).

4.  Arthritis of the hips was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred 
or aggravated. 38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.303, 3.307, 3.309 (2004).

5.  Service connection for chest pain and/or angina with left 
ventricular hypertrophy is not warranted. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

6.  Erectile dysfunction was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

7.  The criteria for a compensable rating for tinea pedis of 
the veteran's feet have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7806 (effective prior to, and subsequent to 
August 30, 2002).

8.  The criteria for a 10 percent rating for hypertension 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board has considered the Veterans Claims Assistance Act 
of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 
(West 2002)) which includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim, and to inform the 
appellant whose responsibility it is to obtain the needed 
information.  The Board notes that the RO addressed these 
issues in a June 2000 decision.  Prior to reaching that 
decision, the record shows that the RO had not issued a 
notice letter to the veteran that complied with VCAA.  

The veteran subsequently filed a notice of disagreement, 
which was received by the RO in June 2000, with respect to 
the issues on appeal. 

The veteran was informed of the requirements of the VCAA 
specifically and in detail in a letter dated in January 2004.  
The Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103; he was clearly notified of the evidence 
necessary to substantiate his claim and the responsibilities 
of VA and the veteran in obtaining evidence.  The letter 
stated that (1) the evidence needed to substantiate the 
veteran's claim was, among other things, evidence that the 
veteran currently had a disability as a result of an in-
service injury or disease, (2) VA would obtain relevant 
records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  Although the letter did not 
specifically advise him to " provide any evidence in the 
claimant's possession that pertains to the claim", which was 
considered by the Court to be a fourth element of the Section 
5103(a) notice, the April 2004 supplemental statement of the 
case did include the text of 38 C.F.R. § 3.159, from which 
the Court took that fourth element of notification.  
Moreover, the veteran has provided information medical 
evidence regarding his treatment for the claimed 
disabilities.  The Board also notes that although the Court 
in Pelegrini I and again in Pelegrini II indicated that there 
was a fourth element of notification, VA General Counsel 
rendered a Precedential Opinion in February 2004, finding 
that 38 U.S.C. Section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  Thus, under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.   

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  The veteran was provided a VA 
examination in July 1999 and in February 2004.

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
files.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  

Continuity of symptomatology is required when the condition 
noted during service is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service incurrence or aggravation of certain disorders, 
including arthritis, sensori neural hearing loss, and 
cardiovascular disease, may be presumed if it is manifested 
to a compensable degree within a year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004). 


a.  Left hip

The service medical records show that the veteran complained 
of left hip pain, specifically in the mid to late 1990s.  X-
ray studies were negative for abnormality.  Nevertheless, 
based on the veteran's consistent complaints of left hip 
pain, service examiners diagnosed the veteran with bursitis 
of the left hip on several occasions.

The veteran continued to complain of left hip pain after 
discharge, as evidenced by his claim for service connection.  
Post-service medical evidence reveals that the veteran 
continued to be treated for left hip pain.  

Recent medical records show that the veteran has a current 
diagnosis of chronic trochanteric bursitis, and the examiner 
at the July 1999 VA examination identified it as the same 
condition that was present in service.  

Based on the length of the veteran's service and his 
consistent complaints of left hip trouble, the Board finds 
that service connection for left hip bursitis is warranted.  
Upon review of the entire record, with consideration of 
medical records showing symptoms and diagnoses of 
trochanteric bursitis in service as well as consideration of 
the veteran's testimony, and current medical reports relating 
those symptoms to the current diagnosis of chronic 
trochanteric bursitis, the Board finds that the record 
supports the conclusion that left trochanteric bursitis was 
incurred in service.  

b.  Bilateral hearing loss

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC test are less than 94 percent. 38 C.F.R. § 
3.385 (2004).

The United States Court of Appeals for Veterans Claims held 
in Hensley v. Brown, 5 Vet. App. 155 (1993), that 38 C.F.R. § 
3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at the time of separation from service.  
In that case, the Court agreed with the Secretary's 
suggestion that service connection may be established if the 
record shows acoustic trauma in service such as due to noise 
exposure, audiometric test results showing an upward trend in 
auditory thresholds, post-service audiometric testing 
establishing current hearing loss constituting a disability 
under 38 C.F.R. § 3.385, and competent evidence relating 
current hearing loss disability to active service. Id., at 
159-60.

The service medical records are negative for findings of 
hearing loss.  

The post-service medical evidence is also negative for 
findings of bilateral hearing loss.  The July 1999 VA 
audiologic examination report reveals findings that do not 
meet the criteria set out in 38 C.F.R. § 3.385.  


HERTZ

1000
2000
3000
4000
Avg.
RIGHT
10
10
20
5
10
LEFT
10
10
10
20
13

The speech recognition scores using the Maryland CNC Test 
were 100 percent in the right ear and 96 percent in the left.

Without evidence of current bilateral hearing loss, the 
veteran's claim must be denied. 

In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the veteran's claim 
that he currently has hearing loss due to exposure to 
acoustic trauma during service.  There is not an approximate 
balance of evidence.  There is evidence not favorable to the 
claim that is of more probative value than the favorable 
evidence, and it is not error for the Board to favor certain 
evidence.  The weight to be accorded the medical evidence 
must be determined by the quality of it and not by quantity.  
For the reasons stated, with the lack of documented bilateral 
hearing loss that meets the criteria of 38 C.F.R. § 3.385, 
the Board finds, as fact, that the veteran does not have 
bilateral hearing loss due to service.

c.  Right shoulder disorder

With respect to the veteran's service-connection claim for a 
right shoulder disorder, there is no current medical 
diagnosis of a right shoulder disorder.  The veteran 
complained of right shoulder pain during service, but no 
disability was diagnosed.  On VA examination in July 1999, 
the examiner did not diagnose a right shoulder disorder, 
finding that the right shoulder was within normal limits.

Without a currently diagnosed right shoulder disorder, this 
issue must be denied.

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a right 
shoulder disorder. The veteran's claim fails because he has 
not met the essential element concerning medical evidence of 
a nexus between his current shoulder disorder and an 
inservice disease or injury. In fact, no current right 
shoulder disorder has been diagnosed post service.  

Indeed, a VA examiner in July 1999 reviewed the claims filed 
and determined that there was insufficient evidence to find a 
right shoulder disorder.  The Board places significant 
probative value on this opinion, as it was based on an 
examination of the veteran shortly after discharge from 
service, and it has not been contradicted by any medical 
evidence.  The Court has held that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the veteran's position.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995). 

The only evidence of a relationship between the veteran's 
right shoulder disorder and his period of military service is 
the veteran's own lay statements.  However, the veteran is 
not competent to testify as to the etiology of an orthopedic 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu, 2 Vet. App. at 494-95 (1992) (laypersons 
are not competent to render medical opinions).  See also 
38 C.F.R. § 3.159(a)(2) (competency is an adjudicative 
determination).  Therefore, the veteran's statements are of 
limited probative value.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a right shoulder disorder.  Hence, 
there is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies, 
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102, and the appeal is 
denied.

d.  Arthritis of the hips

The veteran is seeking service connection for arthritis of 
the hips.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.

The Board notes that the service medical records are negative 
for findings of arthritis of the hips.  X-ray studies of the 
veteran's hips during service are also negative for 
abnormality.  

Post service medical evidence is also negative for arthiritis 
of the hips. 

Thus, based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for arthritis of the 
hips. Despite the veteran's statements that he currently 
suffers from arthritis in his hips, his statements alone are 
insufficient to prove his claim.  See Espiritu.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for arthritis of the hips.  Hence, there 
is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies, 
and the appeal is denied.


e.  Chest pain and angina with left ventricular hypertrophy 
(LVH)

The veteran's service medical records show that he had had an 
abnormal reading with an electrocardiograph in November 1992.  
The service medical records are negative for a subsequent 
diagnosis of a heart disorder.  

The post-service medical evidence is negative for chest pains 
and/or LVH.  According to the July 1999 VA examination 
report, the veteran's cardiac sounds were within normal 
limits, with no evidence of any cardiomegaly on clinical 
evaluation.  No murmurs, irregularity, cyanosis, chest pain, 
edema of the lower extremities, or shortness of breath was 
identified.  The July 1999 VA examiner diagnosed the veteran 
with a history of chest pain of unknown etiology.   

Subsequent medical evidence of record is negative for 
findings of chest pains and/or LVH that are related to 
service

Overall, there is no competent medical evidence of record 
indicating that the veteran's currently has heart disorder 
manifested by chest pain or angina with left ventricular 
hypertrophy.  Rather, the only evidence of record supporting 
the veteran's claim for service connection for erectile 
dysfunction is his own lay opinion, as indicated in multiple 
lay submissions.  Again, however, the veteran has not been 
shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Espiritu.

f.  Erectile dysfunction

The veteran's service medical records show that the veteran 
was treated for complaints of impotence.  In 1997, a service 
examiner diagnosed the veteran with pre-ejaculation syndrome.  
The examiner noted that the veteran did not have erectile 
dysfunction.  Instead, it was pre-ejaculation syndrome.  

Following service, the veteran was examined for erectile 
dysfunction.  The post-service VA medical evidence is 
negative for erectile dysfunction.  The examiners noted the 
veteran's reports of erectile dysfunction, but the service 
medical records do not support this history.

Overall, there is no competent medical evidence of record 
indicating that the veteran's currently has erectile 
dysfunction.  Rather, the only evidence of record supporting 
the veteran's claim for service connection for erectile 
dysfunction is his own lay opinion, as indicated in multiple 
lay submissions.  Again, however, the veteran has not been 
shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Espiritu.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for erectile 
dysfunction, and this claim must be denied.  Again, as the 
preponderance of the evidence is against the veteran's claim, 
the provisions of 38 U.S.C.A. § 5107(b) are not applicable in 
this case.

III.  Increased initial ratings

In June 2000, the RO granted service connection and assigned 
a noncompensable evaluation for hypertension and tinea pedis 
of the feet (athlete's foot).  The veteran now seeks a 
compensable rating for these service-connected disorders.  

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing due to a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances. See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). The 
current level of disability, however, is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating. Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, one of the veteran's 
appeals is from the "original rating" awarded for service- 
connected PTSD, and the other is for an "increased rating" 
for residuals of head trauma.  The distinction may be 
important in determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate statement of the case.  Fenderson at 126.  With 
an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id.  With an increased rating claim, "the present 
level of disability is of primary importance." Francisco at 
58.  This distinction between disagreement with the original 
rating awarded and a claim for an increased rating is 
important in terms of VA adjudicative actions.  See 
Fenderson.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).

a.  Hypertension

Under Diagnostic Code 7101, diastolic pressure predominantly 
100 or more, or systolic pressure predominantly 160 or more, 
or a history of diastolic pressure predominantly 100 or more 
on continuous medication is 10 percent disabling.  The 
criteria for a 20 percent rating are diastolic pressure 
readings predominantly 110 or more, or systolic pressure 
predominantly 200 or more.  Diastolic pressure readings 
predominantly 120 or more are 40 percent disabling. 

The service medical records disclose that the veteran was 
diagnosed and treated for high blood pressure.   

The post-service record shows that in a July 1999 VA 
examination report, the veteran had blood pressure readings 
of 144/95, 143/88, and 137/90.  Beginning in October 1999, 
the veteran's blood pressure was recorded as 130/100.  In 
February 2000, his blood pressure was 122/100.  As a result, 
a VA examiner prescribed medication to lower the veteran's 
blood pressure.  Therefore, between discharge and February 
2000, on two out of three occasions, the veteran's blood 
pressure was at 100 diastolic.  In addition, blood pressure 
medication was prescribed.  The subsequent readings show 
findings of controlled blood pressure with medication. 

After reviewing the service medical records along with the 
post-service medical records, the Board finds that the 
evidence more nearly approximates the criteria for a 10 
percent rating.  The evidence shows that the veteran was 
diagnosed with hypertension during service.  After service, 
the veteran had two diastolic readings of 100 in October 1999 
and February 2000.  The evidence shows that VA physician's 
prescribed blood pressure medicine to treat the veteran's 
elevated symptoms.  Subsequently, the veteran's diastolic 
readings fell below 100.  In light of this evidence, the 
Board finds that the evidence of record more nearly 
approximates the criteria for a 10 percent rating with 
several diastolic readings of 100 requiring medication.

As there were no diastolic readings of 110 or more, the 
criteria for a 20 percent have not been met.

b.  Tinea Pedis

Tinea, "a term used to describe various dermatophytoses," 
Dorland's Illustrated Medical Dictionary 1734 (27th ed. 
1988), is appropriately rated as dermatophytosis. 38 C.F.R. § 
4.118, Diagnostic Code 7813.  Dermatophytosis is rated by 
application of the rating criteria for eczema.  See 
Diagnostic Code 7819 note.

At the time the veteran filed his claim, eczema was rated 
noncompensably disabling with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area; 10 percent disabling with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area; 
30 percent disabling with exfoliation or itching constant, 
extensive lesions, or marked disfigurement; and 50 percent 
disabling with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002). The 
veteran was notified of this regulatory change in a September 
2003 letter. Accordingly, the Board will review both the pre- 
and post-August 30, 2002 rating criteria to determine the 
proper evaluation for the veteran's skin disability. VA's 
Office of General Counsel has determined that the amended 
rating criteria can be applied only for periods from and 
after the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

Under the revised criteria, Diagnostic Code 7806 provides a 
noncompensable rating if less than five percent of the entire 
body or less than five percent of exposed areas are affected, 
and no more than topical therapy has been required during the 
past 12-month period.  A 10 percent rating is assigned if at 
least five percent, but less than 20 percent, of the entire 
body, or at least five percent, but less than 20 percent, of 
exposed areas are affected, or if intermittent systemic 
therapy (such as corticosteroids or other immunosuppressive 
drugs) has been required for a total duration of less than 
six weeks during the past 12-month period. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004); see also 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2004).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable rating for the veteran's service-connected 
tinea pedis.  As noted above, a 10 percent rating under the 
old criteria requires evidence of exfoliation, exudation or 
itching of an exposed surface or extensive area.  Although 
evidence shows active tinea pedis, the Board notes that the 
feet are not considered exposed areas.  According to VA 
examination reports dated in July 1999 and February 2004, the 
veteran was diagnosed with mild to moderate tinea pedis 
(athlete's foot).  These reports are negative for findings 
that more nearly approximate the criteria for a compensable 
rating under the old or revised regulations.  Moreover, these 
areas affected cannot be considered an extensive area.  
Finally, there is no evidence of any marked disfigurement or 
systemic or nervous manifestations, or that it has been 
described as exceptionally repugnant.  Thus, a compensable 
rating is not warranted under the old criteria of Diagnostic 
Code 7806.

Under the revised criteria, a 10 percent rating is assigned 
if at least five percent, but less than 20 percent, of the 
entire body, or at least five percent, but less than 20 
percent, of exposed areas are affected, or if intermittent 
systemic therapy (such as corticosteroids or other 
immunosuppressive drugs) has been required for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  As noted, 
the February 2004 VA examiner did not describe cumulative 
affected areas that involved five percent or more of the 
veteran's body surface.  There was also no evidence that the 
veteran had received systemic therapy. Thus, a compensable 
rating also is not warranted under the revised criteria of 
Diagnostic Code 7806.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for tinea pedis.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies, and the 
appeal is denied.

IV.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, there is no evidence that either service-
connected disability on appeal has independently caused 
marked interference with the veteran's employment or required 
frequent periods of hospitalization.  The veteran told a VA 
examiner that his left hip disorder did not interfere with 
his ability to work as a car detailer.  In any event, the 
Board notes that any impairment in the veteran's ability to 
work is already contemplated by the applicable schedular 
criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Thus, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for arthritis of the hips, residuals of a 
right shoulder injury, bilateral hearing loss, chest pain, 
angina with left ventricular hypertrophy, and erectile 
dysfunction is denied.

Service connection for bursitis of the left hip is granted.

An initial rating for hypertension of 10 percent is granted, 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.

An initial compensable rating for athlete's foot is denied.


REMAND

The Board remanded the issue of entitlement to an increased 
rating for a fractured right, ring finger for further 
development, including a VA examination.

Although the examination was conducted in February 2004, the 
Board notes that the RO did not issue a supplemental 
statement of the case to the veteran informing him why it 
continued the denial of this claim as is required under 38 
C.F.R. § 19.31 (2004).  This must be done before the Board 
may address the issues on appeal.

This issue is remanded for the RO to issue an SSOC.

The RO should provide the veteran and his 
representative with a supplemental 
statement of the case informing them of 
its decision regarding the issue of 
entitlement to an increased rating for a 
fractured right, ring finger, and give 
them an opportunity to respond, before 
the case is returned to the Board. 38 
C.F.R. § 19.31

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


